DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendment and response filed on 3/10/2022 have been received and entered into the case. Claims 1-8 and 15-20 have been canceled. Claims 9-14 are pending and have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenfeldt et al (WO 2012/027787 A1; 3/8/2012).
The instant claims recite a method of preserving a donor heart for transplantation after cardiac death by microperfusion of the organ vasculature at 2 to 6 degrees C comprising; arresting the donor heart using a first cardioplegic aqueous solution comprising St. Thomas’s Hospital No. 2 solution containing: (a) 14 mM sodium-L-aspartate, (b) 5 mg/L adenosine, (c) 100 units/L regular insulin, (d) 5 mg/L cyclosporine; and harvesting the heart; and flushing the harvested heart with a second cardioplegic aqueous solution comprising St. Thomas’s Hospital No. 2 solution containing: (a) 14 mM sodium-L-aspartate, (b) 10 mM sodium bicarbonate, (c) 7.6 mg/L – cariporide or equivalent sodium-hydrogen ion exchange inhibitor, and preparing a sterile aqueous solution for microperfusion containing; (a) between 10 and 20 mM potassium chloride; (b) between 5 and 10 mM magnesium; (c) between 0.2 and 1.0 mM calcium; (d) between 10 and 40 mM Tris(hydroxymethyl)aminomethane hydrochloride (Tris or THAM), 4-(2-hydroxyethyl)-l-piperazineethanesulfonic acid (HEPES), 3- (Nmorpholino)propanesulfonic acid (MOPS), 2-(N-morpholino)ethanesulfonic acid (MES),N,N-bis-(2-hydroxyethyl)-2-aminoethansulfonic acid (BES), or Ntris(hydroxymethyl)methyl-2- aminoethanesulfonic acid (TES); (e) between 10 and 30 mM sodium bicarbonate, for enhancing the out-flow of CO2 from cells; (f) between 1 and 40 mM aspartate; (g) between 1 and 30 mM glucose; (h) between 1 and 20 mM adenosine, cAMP or cGMP; (i) between 30 and 100 mM lactobionate; (k) a diluent, and injecting into the sterile aqueous solution, a mixture containing; (a) between 1 and 20 units/L insulin; (b) between 1 and 10 mM fructose diphosphate or a salt thereof; (c) between 1 and 10 mM reduced glutathione; and microperfusing the heart with the injected sterile aqueous solution while maintaining the donor heart and the injected sterile aqueous solution at a temperature between 2 to 6 degrees C, the microperfusing using only gravity to draw the injected sterile aqueous solution through the heart in a single microperfusion pass, wherein the ionic strength of sodium in the sterile aqueous solution is maintained between 110 and 120 mM.
Rosenfeldt teaches a method of preserving a donor organ for transplantation, comprising perfusing at 5 to 10ºC the donor organ with a perfusion composition comprising: a source of 60 to 100 mM Na+; a source of 10 to 20 mM K+; a source of 5 to 10 mM Mg2+; a source of 0.25 to 0.75 mM Ca2+; 10 to 40 mM Tris, HEPES, MOPS, MEP, BES or TES; a source of 10 to 30 mM HCO3; 1 to 30 mM glucose; 1 to 20 U/L insulin; 1 to 10 mM fructose diphosphate or a salt thereof; 1 to 40 mM aspartate; 1 to 10 mM adenosine, cAMP or cGMP; 1 to 10 mM reduced glutathione; 30 to 100 mM lactobionate; and 50 to 100% saturation 02, wherein the perfusion composition has pH of 7.2 to 7.4 (p.4 line 18-34). The perfusion composition and method is particularly suited to DCD (donation after cardiac death) donor organ transplantation and particularly heart transplantation (p.5 line 26-28). The perfusion composition may be used to perfuse organs at 2, 3, 4, 5, or 6ºC (p.7 line 34). The method comprises two-part AMPI cardioplegia, both parts are based on St. Thomas’ Hospital No. 2 cardioplegia with additives and modifications (p.17 line 11-12, p.41 line 21) comprising a cardioplegic solution comprises 14 mM aspartate provided as a Na+ salt (p.17 line 19 & 23), 5 mg/L adenosine (p.18 line 14), 100 U/L insulin (p.18 line 17), 5 mg/L cyclosporine (p.18 line 24), 7 or 8 mg/L cariporide (p.18 line 30), the preferred pH of the cardioplegic solution is 7.2 (p.18 line 33). Cardioplegic solutions are used in donor heart procurement to rapidly induce cardiac arrest (p.12 line 4-7). Following cardioplegia arrest, the heart is placed in a bag (p.13 line 13-14). The first part of the two-part AMPI cardioplegia is based on St. Thomas’ Hospital No. 2 cardioplegia with additives comprising 14 mM Aspartate, 3 mg/L Adenosine, 100 U/L Insulin, 5 mg/L Cyclosporine, the solution is saturated with 20% carbon dioxide (p.31 line 9-16). The second part of the two-part AMPI cardioplegia is based on St. Thomas’ Hospital No. 2 cardioplegia saturated with 100% oxygen with additives comprising 14 mM Aspartate, 10 mM Sodium bicarbonate, 3.79 mg/L Cariporide (p.31 line 17-22). The two-part cardioplegia is administered over 6 minutes and infused at a temperature of 4ºC (p.31 line 5-7). The heart receives an infusion of perfusate through the aortic root (p.31 line 35-36). Pressurization of a valve ensures the heart is positioned correctly to ensure the valve is closed (p.32 line 5-7). The heart is perfused with a perfusion composition for 4 hours at a flow of 20 mL/min, during which time the myocardial temperature remained between 5-10ºC (p.32 line 12-13). The perfusion composition comprises 0.5 mM calcium (p.19 line 25-26), 10-20 mM potassium, the source of K+ is potassium chloride (p.19 line 33-34), 5-10 mM magnesium (p.20 line 7-8), 1-30 mM glucose (p.20 line 36-37), 1-20 U insulin (p.21 line 8-9), 1-10 mM fructose-1,6-diphosphate provided as a sodium or potassium salt (p.21 line 16-19), 1-10 mM reduced glutathione (p.22 line 1-2), 10 mM bicarbonate (p.22 line 27-29), 30-100 mM lactobionate (p.23 line 6), the pH of the perfusion composition may be 7.2-7.4 (p.22 line 31-32). Table 5 demonstrates one embodiment of the perfusion composition. The perfusion composition may be perfused using gravity (p.24 line 6-7). The perfusion composition is microperfused at a rate of 4 or 5 mL/100g/min (p.24 line 10). The perfusion composition may be perfused through the donor organ at a pressure at the aortic root (p.24 line 13-14). Fructose-1,6-diphosphate and reduced glutathione may be formulated in one composition, with insulin added to either the FDP plus GSH composition or to the other components just before use of the perfusion composition. When two or more compositions, e.g. solutions, are to be combined to produce the perfusion composition, each may be buffered appropriately to produce the correctly buffered perfusion composition. Thus, the perfusion composition may be provided in two or more parts (p.25 line 11-17). The cardioplegic solutions may be provided in a concentrated form that is dilutable, diluted with a diluent, to prepare the cardioplegic solutions for use (p.25 line 20-21, p.26 line 1). Bags containing the first and second solutions are hung in an insulated enclosure, the insulated enclosure is maintained at a temperature of between 4ºC and 10ºC, the solution bags are attached to the top of the enclosure and the heart is suspended within a plastic bag (p.27 line 28-29, 35-38). It is important that the aortic valve of the heart is closed during the perfusion. The solution flows through the coronary arteries, coronary sinus, right atrium, to drop into the bag and then escape into a waste collection or effluent bag, located in the base of the enclosure. The fluid is collected and not reused. The heart is hung by gravity within the plastics bag without support. The solution within the base of the plastics bag ensures that the heart is in a moist environment to prevent drying out. It is important that the heart does not float in the fluid (p.28 line 5-10). A pressure gauge is used to monitor the pressure at the aortic root, and a temperature gauge is used to provide a visual indication of the temperature within the enclosure (p.28 line 24, Claims 25-26). An apparatus by controlling the flow rate and through the use of a gravity feed at controlled temperatures ensures that the heart is continually perfused during transportation before transplantation (p.28 line 30-32).

Rosenfeldt does not explicitly teach the method wherein the ionic strength of sodium in the sterile aqueous solution is maintained between 110 and 120 mM (claim 9).
However, Rosenfeldt does teach the method wherein the perfusion composition “normalizes” as much as possible the cellular functions, including the sodium/calcium/potassium balance (p.19 line 6-8). The concentration of sodium in the perfusion composition maintains integrity of the cell membrane, and the perfusion composition may comprise 10, 20, 30, 40, 50, 60, 70, 90, 100, 110, 120, 130, 140, 150, or 160 mM sodium (p.20 line 9-12).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate sodium having an optimized ionic strength, since Rosenfeldt discloses perfusing a donor organ with a sterile aqueous solution comprises sodium, wherein various concentrations of sodium have been incorporated to prepare the perfusion solution, and sodium maintains integrity of the cell membrane in the perfusion solution. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate sodium having an optimized ionic strength with a reasonable expectation for successfully preserving a donor organ for transplantation.

Rosenfeldt does not explicitly teach arresting the donor heart using the claimed first cardioplegic aqueous solution, flushing the harvested heart with the claimed second cardioplegic aqueous solution, and injecting the claimed mixture into the claimed sterile aqueous solution, as recited in claim 9. However, Rosenfeldt does teach a method of preserving a donor organ for transplantation using a two-part cardioplegia and hypothermic perfusion preservation, wherein the first part cardioplegia appears to be the same as the claimed first cardioplegic aqueous solution, the second part of cardioplegia appears to be the same as the claimed second cardioplegic aqueous solution, and the perfusion composition appears to be the same as the combination of the claimed mixture and the claimed sterile aqueous solution. Therefore, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the claimed first cardioplegic aqueous solution to arrest a donor heart, to use the claimed second cardioplegic aqueous solution to flush a harvested heart, and to inject the claimed mixture into the claimed sterile aqueous solution to make a perfusion composition, since Rosenfeldt discloses the usage of the claimed first and second cardioplegic aqueous solutions and the claimed perfusion composition for the claimed purpose – preserving a donor heart for transplantation after cardiac death by microperfusion of the organ vasculature at 2-6ºC. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to use the claimed first cardioplegic aqueous solution to arrest a donor heart, to use the claimed second cardioplegic aqueous solution to flush a harvested heart, and to inject the claimed mixture into the claimed sterile aqueous solution to make a perfusion composition, with a reasonable expectation of success.

Rosenfeldt does not teach the method wherein the pH of the sterile aqueous solution for microperfusion is adjusted to between 7.2 and 7.4, at 22°C (claim 11).
However, Rosenfeldt does teach the method wherein a person skilled in the art understands how to prepare the cardioplegic solutions, the perfusion composition or concentrates thereof. In one brief example, the components are added to de-ionized water to a volume of 800 mL. At this point, the pH is measured and adjusted using sodium hydroxide or hydrochloric acid to 7.3 +/- 0.15 at 22.5°C (p.25 line 34-37).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust pH of a sterile aqueous solution for microperfusion, since Rosenfeldt discloses perfusing a donor organ with the claimed sterile aqueous solution, and a person skilled in the art understands how to prepare the claimed sterile aqueous solution by adjusting the pH in the solution. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to adjust pH of a sterile aqueous solution with a reasonable expectation for successfully preserving a donor organ for transplantation.

Response to Arguments
Applicant argues that Rosenfeldt does not teach or suggest the element of an “ionic strength of sodium in the sterile aqueous solution is maintained between 110 and 120 mM” as recited in amended claim 9.
These arguments are not found persuasive because Rosenfeldt does teach that the perfusion composition comprises 10, 20, 30, 40, 50, 60, 70, 90, 100, 110, 120, 130, 140, 150, or 160 mM sodium, that the concentration of sodium in the perfusion composition maintains integrity of the cell membrane, and that the perfusion composition “normalizes” as much as possible the cellular functions, including the sodium/calcium/potassium balance. Thus, a skill in the art would incorporate sodium having an optimized ionic strength into a perfusion composition to maintain integrity of the cell membrane, and to “normalizes” as much as possible the cellular functions, as evidenced by Rosenfeldt, with a reasonable expectation for successfully preserving a donor organ for transplantation.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651